Citation Nr: 1826597	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, a mood disorder, and post-traumatic stress disorder (psychiatric condition).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran had active duty service in the United States Navy from October 1965 to September1969.  The Veteran's service included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  New and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for entitlement to service connection for sleep apnea, and it is reopened.  

2.  Sleep apnea is a result of the Veteran's service-connected deviated septum. 

3.  The Veteran does not have a psychiatric condition related to military service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has since been received, and the claim for entitlement to service connection for hearing loss of the left ear, is reopened.  38 U.S.C. §§ 1110, 5107(b), 5108 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.304 (2017).


3.  The criteria for service connection for an acquired psychiatric disorder, to include depression, a mood disorder, and post-traumatic stress disorder, have not been met.  38 U.S.C. §§ 1110, 1154, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C. § 5102 VA, first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in April 2012 before the September 2012 rating decision provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decision, the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records (STR) and his VA treatment records.  Moreover, VA provided the Veteran with VA examinations in April 2012 and July 2014.  The examinations included a review of the record on appeal, they referred to a detailed medical history from the Veteran, and, after the Veteran was examined, the examiners provided opinions as to the diagnosis and origins of the Veteran's current disability.  The Board finds that the overall record is now sufficient to decide the claim.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claim files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  New and material evidence 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran's claim was denied in 2011 because the evidence of record did not establish that his sleep apnea was due to a service-connected disability.  Subsequently, VA has received a private medical opinion that provided a positive nexus between the Veteran's sleep apnea and his service-connected deviated septum.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the last final rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156 (a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  The Claims

The Veteran contends that his sleep apnea and psychiatric disability are due to his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where it is determined that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that he did engage in combat with the enemy but the claimed stressor is not related to such combat, lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence which corroborates the Veteran's testimony as to the occurrence of the claimed stressors.  38 U.S.C. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 38 C.F.R. § 3.304(f)(3).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to the "fear of hostile military or terrorist activity."  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Sleep Apnea 

The Veteran contends that his sleep apnea is due to his service-connected deviated septum. 

As to a current diagnosis, the record reflects that the Veteran has been diagnosed with obstructive sleep apnea.  

Turning to the medical evidence at hand, the Veteran reported snoring, difficulty sleeping, and morning headaches.  The Veteran's private doctor stated that psychological issues, diabetes, and a deviated septum are each known in the medical community to contribute materially and substantially to development and permanent aggravation of obstructive sleep apnea.  The doctor then cited an otolaryngology report that discussed a "clear correlation between a deviated nasal septum and nocturnal breathing disorders."  Lastly, the doctor opined that it is more likely than not that obstructive sleep apnea is caused and permanently aggravated by depression, diabetes, and a deviated septum.  See January 2017 Private DBQ.  

On the other hand, a VA examiner in 2011 came to a different conclusion.  The VA examiner opined "that the deviated septum is a result of events which occurred while in the military due to the nasal fracture.  However, the obstructive sleep apnea is less likely as not a residual of the deviated septum.  The primary risk factor for obstructive sleep apnea is obesity.  The veteran's BMI is 36.6 which is consistent with obesity."  See August 2011 VA examination.  

In sum, the Board finds that service connection is warranted for the Veteran's sleep apnea.  After a review of the record, the Board finds that the evidence, both positive and negative as to the issues of service connection for sleep apnea is in equipoise.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the Veteran's sleep apnea.  

B.  Psychiatric Condition  

The Veteran contends that his psychiatric condition is due to his service in Vietnam and his service-connected disabilities.  

As to a current diagnosis, the Veteran has been diagnosed with a mood disorder.  

Turning to the medical evidence at hand, the Veteran attended a VA examination in April 2012.  At the examination, the Veteran reported symptoms of depression for less than 2 years, secondary to major business and financial losses along with recent deaths.  Following the examination, the examiner reviewed the Veteran's medical history and noted that the Veteran's VA medical records showed that the Veteran's PTSD and depression screenings show that he denied all PTSD and depressive symptoms.  Following the examination, the examiner found that the Veteran did not have PTSD, but did diagnose the Veteran with a mood disorder.  The examiner also reported that the diagnostic testing that he performed on the Veteran showed questionable validity and that the results of the tests suggested "deliberate over reporting of severe symptoms; Veteran's profile suggests paranoid schizophrenia which he clearly does not have."  See April 2012 VA examination.  The examiner then opined that the "Veteran reports depressive symptoms over the last two years or so due to severe financial problems and business failings. While he also reports credible military stressors in the 1965-1969 time frame, there is no plausible connection between those stressors 40 years ago and his current depression, which the Veteran himself ascribes to recent events."  See August 2012 addendum opinion.  

In addition, the Veteran attended an additional examination in July 2014.  At that examination, the Veteran denied most symptoms of depression.  The Veteran stated that he feels depressed sometimes and he cited financial stress as the source of his depressed mood.  The Veteran stated that he has not had depression problems prior to the last one to two years.  The Veteran added that it happens every few days and lasts for about an hour.  The Veteran also denied anxiety and panic attacks. Following the examination, the examiner reviewed the Veteran's medical history and noted that the Veteran had no inpatient or outpatient mental health treatment since his initial exam.  Then the examiner diagnosed the Veteran with an unspecified stressor disorder.  The examiner opined that "the Veteran's stressor related disorder is unrelated to his service-connected fracture, diabetes and hearing loss."  The examiner further opined "that it is less likely as not that the Veteran's service-connected diabetes, and or hearing loss permanently aggravated his psychiatric condition."  The examiner also opined that the "Veteran's stressor related disorder was caused by and continued by his financial problems over the last few years."  The examiner stated that the Veteran denied under direct questioning that he had depression symptoms prior to his financial problems.  The examiner added that the Veteran did not indicate that his financial problems were caused by depression or his service connected conditions.  Lastly, the examiner stated that the Veteran reported that his physical health conditions including the Veteran's service connected ones were well-managed and do not cause significant stress or impairment to his functioning.  See July 2014 VA examination.  

The Board finds these VA examinations to be highly probative pieces of evidence because the examiners reviewed the Veteran's medical history, conducted diagnostic testing, and interviewed the Veteran before they provided an opinion regarding the nature and etiology of the Veteran's psychiatric condition.  See Davidson, supra.  

In addition to these examinations, the Veteran provided an opinion from Dr. A. F.  Dr. A. F. first addressed the Veteran's over reporting at his VA examination and stated the Veteran's score could reflect a high level of psychological discomfort and a valid indicator of psychological distress.  Dr. A. F. then indicated that in recent years the Veteran's psychological distress has steadily worsened.  The doctor added that a number of factors have contributed to the Veteran's increasing depression from the effects of his service-connected medical problems, noting in particular the fact that his diabetes has affected his feet, such that he has significant pain when walking or standing for long, and his mobility has decreased.  The doctor went on to state that "it is well established in the literature that there is a significant comorbidity of physical difficulties and depression."   Moreover, the doctor stated that the Veteran has had increasing problems concentrating, and attributes the decline in his business to "a combination of factors", including the effect of his service-connected medical problems on his ability "to handle things well."  The doctor added that the increasing depressive symptoms affected his functional abilities on a daily basis.  Lastly, the doctor opined that "the Veteran's service-connected medical problems have steadily worsened and have contributed to a depressive condition, properly diagnosed as a Mood Disorder Due to Medical Condition, with Mixed Features, which has substantially contributed to his difficulties both in social and occupational functioning, and was present at this level of severity when his claim for compensation was filed." See April 28, 2013 Dr. A.F. opinion.  

The Board is unable to place more than minimal probative weight on this opinion for several reasons.  First, the opinion is based on a disability that is not service connected.  Dr. A. F. specifically pointed out that the Veteran has significant pain when he walks or stands for a long period of time; however, the Veteran is currently not service connected for a foot disability.  Secondly, the doctor's opinion contains factual errors that demonstrate the opinion is not thorough or well-reasoned.  The Board notes that the doctor cited to the Veteran's reports regarding his feet, but that is in contradiction to what is contained in the Veteran's VA treatment records.  The Veteran underwent several diabetic foot examinations which reflected the Veteran had normal feet.  See VA Progress Notes August 2, 2011, August 17, 2012, and September 18, 2013.  Lastly, Dr. A. F.'s opinion is based on contradictory and unreliable information provided by the Veteran.  At this examination, the Veteran reported that a worsening of his service-connected conditions contributed to his psychiatric condition; however, the Veteran's medical records do not support this contention, and the Veteran on more than one occasion attributed his psychiatric condition to his failing business instead of his service-connected disabilities.  Thus, based on these reasons, the Board is unable to place any significant probative weight on this opinion.  Bloom, supra; Davidson, supra.  

In sum, after a review of the record, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not have a psychiatric condition related to military service.  As to the claim for entitlement to service connection for PTSD, the Board finds that service connection is not warranted for this disability.  This diagnosis has not been assigned to the Veteran by any of the medical personnel who have examined him, nor has any examiner provided a nexus between this condition and military service.  As to the remaining claims of depression and a mood disorder, the Board finds that the most probative evidence of record demonstrates that these conditions are not related to the Veteran's military service nor are they related to his service-connected conditions.  In fact, these disabilities have been linked to a non-service etiology by the Veteran's own statements.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for an acquired psychiatric condition, to include depression, a mood disorder, and PTSD, is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.






ORDER

New and material evidence has been submitted to reopen the claim for entitlement to service connection for sleep apnea. 

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include depression, a mood disorder, and post-traumatic stress disorder, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


